Opinion by
Orlady, J.,
When the defendant purchased, at the sheriff’s sale, the stock of goods in the store of D. B. Cooper, in September, 1895, he became their unquestioned owner, and had the right to dispose of them in any manner he would decide. Having full control over them, he permitted them to remain in the same place, and the former business to be continued in the name of “ D. B. Cooper, agent,” until May, 1897. During this time the plaintiffs sold to Cooper, as agent, a bill of goods to be used in replenishing the stock in the store. The exact relation of Stephens to the store was purely a question of fact which, in view of the contradictions in the testimony, was for the jury and not for the court. Since he permitted Cooper to continue the business as agent, for an undisclosed principal — as indicated by the sign and his business signature — and if Cooper, with the knowledge of Stephens, secured the goods in controversy on the faith of Stephens’s credit, then the defendant should pay for them.
There is ample evidence to show that Stephens clothed Cooper with apparent authority to continue the business for their mutual benefit; which, combined with the positive testimony of the salesman who sold the goods for the plaintiff, fully justified the jury in holding Stephens liable for the price of the goods so sold.
The record is free from substantial error and the judgment is affirmed.